Order entered November 28, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00761-CR

                             DAVID LEE MORALES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F15-56719-I

                                          ORDER
        Before the Court are appellant’s November 19, 2018 motions to substitute counsel and to

extend the time to file appellant’s brief. We GRANT the motions and DIRECT the Clerk of the

Court to REMOVE Julie Woods and the Dallas County Public Defender’s Office and

SUBSTITUTE William A. Pigg as counsel for appellant. All future correspondence should be

sent to William A. Pigg; 10455 N. Central Expressway; Suite 109; Dallas, Texas 75231;

telephone: (214) 551-9391; facsimile: (214) 602-8832; email: wapigg_law@yahoo.com.

        We EXTEND the time to file appellant’s brief until THIRTY DAYS from the date of

this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE